Citation Nr: 0012039	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  97-33 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.  

2. Entitlement to service connection for a bilateral knee 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel

INTRODUCTION

The veteran has verified active military service from 
November 1972 to September 1980.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from an August 1997 rating 
decision, in which the RO denied the veteran's claims for 
service connection, inter alia, for bilateral hearing loss 
and a bilateral knee disorder.  The veteran filed an NOD in 
September 1997, and the RO issued an SOC in October 1997.  
The veteran filed a substantive appeal in November 1997.  In 
December 1998, the veteran testified before a hearing officer 
at the VARO in Buffalo.  A Hearing Officer's Decision and 
supplemental statement of the case were issued in June 1999.  

REMAND

A review of the veteran's claims file reflects that, in 
November 1996, he submitted to the RO a VA Form 21-526 
(Veteran's Application for Compensation or Pension), in which 
he filed, inter alia, claims for service connection for 
bilateral hearing loss and a bilateral knee disorder.  He 
submitted with his application copies of his service medical 
records; VA Medical Center (VAMC) Buffalo medical records, 
dated from April 1987 to March 1996; copies of his DD Form-
214's; and a copy of his retirement orders from the Office of 
the Adjutant General, State of New York, noting his release 
from active duty.  

In particular, with respect to verification of service, the 
veteran submitted a DD-214 which noted that he had been on 
active duty with the New York Army National Guard (NYANG) 
from July 1984 to September 1996.  With respect to his 
service medical records, the veteran submitted Reports of 
Medical History and Examination, dated in April 1994 and 
February 1996.  An audiological examination in April 1994 
reflected pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
15
15
15
LEFT
20
25
25
30
30

A subsequent audiological examination in February 1996, 
reflected pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
30
35
LEFT
35
55
35
35
40

In addition, the veteran was noted in a Report of Medical 
History, also dated in February 1996, to complain of 
bilateral knee pain.  

In December 1996, the veteran underwent a VA medical 
examination of the joints.  He reported his knee pain had 
begun three to four years previously.  The examiner noted no 
history of any injuries to the veteran's knees, in addition 
to no history of swelling, locking, or buckling.  On clinical 
evaluation, range of motion of both knees was from 0-130 
degrees, with no finding of tenderness, swelling, or joint 
effusion.  Furthermore, pain was not illicited with 
compression or lateral movement of either patella.  The 
examiner's impression was negative physical findings of both 
knees.  

In January 1997, the veteran underwent an ear disease 
examination for VA purposes.  He denied any specific exposure 
to severe noises such as aircraft or artillery, and also 
denied any tinnitus.  On clinical evaluation, the veteran's 
ears were normal, and he was scheduled for an audiological 
examination.   That same month, the veteran underwent an 
audiological evaluation for VA purposes.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
35
35
LEFT
35
60
55
45
55

The pure tone average for the right ear was 33 decibels, and 
for the left ear, 53 decibels.  Speech audiometry revealed 
speech recognition ability of 90 percent in the right ear and 
76 percent in the left ear.  A follow-up examination was 
noted to be needed.  

In February 1997, the RO received an undated Ear Disease 
Examination report which appeared to be a VA 
compensation/pension examination.  The examiner noted the 
veteran's complaints of gradual hearing loss bilaterally, 
more severe on the left, in addition to tinnitus.  The 
veteran's audiological examination in January 1997 was also 
noted.  On clinical evaluation, the veteran's ears were found 
normal.  The examiner's diagnosis was mild sensory neural 
hearing loss in the right ear, and mild to moderate mixed 
hearing loss in the left ear.  The examiner opined that the 
veteran's hearing loss appeared to have begun in service, but 
that the etiology was not otherwise clarified, and the 
audiogram was not specific for noise acoustic trauma.  

Thereafter, in May 1997, the RO submitted a VA Form 70-3101 
(Request for Information) to the National Personnel Records 
Center (NPRC) in St. Louis, requesting the veteran's service 
medical records for all of his active service periods.  In 
June 1997, the RO received medical records from the NPRC for 
the veteran's period of active service from 1972 to 1980.  In 
addition, the NPRC informed the RO that medical records for 
the period 1984 to 1996 were not on file at their facility.  
The RO was instructed to contact another records-repository 
in St. Louis, which appeared to be identified by the acronym 
"RMC".  Furthermore, the NPRC 

reported that the veteran's service from July 1984 to 
September 1996 had been with the Army National Guard and had 
not involved any active service.  

In an August 1997 rating decision, the RO denied the 
veteran's claims, noting, in part, that the veteran had not 
performed any active duty from July 1984 to September 1996.  
In September 1997, the veteran filed an NOD in which he 
contended that he, in fact, had been on active duty as a 
member of the Active Guard Reserve (AGR) from July 1984 to 
September 1996.  

In November 1997, the veteran filed a VA Form 9 (Appeal to 
Board of Veterans' Appeals).  He noted, in particular, that 
he had reported his knee problems to VA, and that he had been 
told that he suffered from bursitis and/or arthritis in both 
his knees.  Furthermore, with his Form 9, the veteran 
submitted additional evidence.  This included a copy of a 
NYANG memorandum, dated in September 1994, concerning medical 
and dental care for AGR personnel.  He also submitted a 
Report of Medical Examination, dated in March 1984, which 
noted that the purpose of the medical examination was the 
veteran's enlistment in the Army National Guard.  On clinical 
evaluation, the veteran was noted to have "[   ] varus [of 
the] [left] knee.  NCD [not considered disqualifying]."  On 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
0
25
LEFT
10
40
10
20
5

The veteran was noted to suffer from impaired hearing, and 
there was no report or clinical finding of knee pain.  An 
additional Report of Medical Examination, dated in April 
1990, was also submitted.  On audiological evaluation, pure 
tone thresholds, 



in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
20
20
LEFT
30
50
20
25
25

The veteran was noted to suffer from continued impaired 
hearing, and there was no complaint or clinical finding of 
knee pain.  

In November 1998, the RO received VAMC Buffalo medical 
records, dated from December 1996 to March 1997.  In 
particular, a December 1996 treatment report noted a finding 
of chronic knee pain.  

In December 1998, the veteran testified before a hearing 
officer at the VARO in Buffalo.  He reported that he had 
spent a large amount of time around diesel trucks while 
working at his National Guard unit and this had affected his 
hearing.  The veteran also testified that he believed his 
knee pain was the result of the shortening of his right leg 
due to an automobile accident in 1973 while on active duty, 
as well as the physical training (PT) that he had been 
required to perform in service.  During the course of the 
veteran's testimony, he described his period of service, from 
1984 to 1996, as full-time active guard and reserve duty.  

In a June 1999 Hearing Officer's Decision, the veteran's 
claims for bilateral hearing loss and a bilateral knee 
disorder were denied.  The Hearing Officer noted in his 
decision that the veteran's AGR service in the NYANG was 
considered active duty for training (ADT), absent specific 
evidence that the veteran was individually activated to 
Federal Active Duty under Title 10 of the United States Code 
(U.S.C.).  Furthermore, the Hearing Officer reported that no 
new evidence had been provided either in the form of 
testimony at the hearing, or in the form of military orders, 
to establish the veteran's NYANG service as regular active 
duty.  

As a threshold matter, the Board notes that one claiming 
entitlement to VA benefits must qualify as a claimant by 
submitting evidence of service and character of discharge.  
Aguilar v. Derwinski, 2 Vet.App. 21, 23 (1991).  For the 
purpose of establishing entitlement to VA benefits, VA may 
accept evidence of service submitted by a claimant, such as a 
DD Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department under 
the following conditions: (1) the evidence is a document 
issued by the service department; (2) the document contains 
needed information as to length, time and character of 
service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a) (1999).  The Court of Appeals for Veterans 
Claims has held that the Secretary has lawfully promulgated 
regulations making service department findings "binding on 
the VA for purposes of establishing service in the U.S. Armed 
Forces." Duro v. Derwinski, 2 Vet.App. 530, 532 (1992).

As noted above, the veteran has contended that he served on 
AGR duty from 1984 to 1996, and that, as such, he was on 
continuous active duty.  He has submitted an apparently valid 
DD-214 which supports his contention.  Furthermore, 
retirement orders from the NYANG note the veteran's "release 
from active duty," after 20 years of service.  However, the 
NPRC has reported that the veteran had no active duty during 
this period.  Whether this also includes ADT is unknown.  
There is no other evidence of record to support the NPRC 
report.  Thus, the Board is left to consider conflicting 
evidence with respect to the veteran's active duty status 
from July 1984 to September 1996.  

Therefore, given these findings, we believe an additional 
attempt to clarify the character of the veteran's Army 
National Guard duty from July 1984 to September 1996 should 
be made.  In this respect, the veteran's personnel records or 
other pertinent records, including any from the Adjutant 
General in New York, should be obtained to identify how his 
duty from 1984 to 1996 was characterized.  We are cognizant 
that the veteran's service personnel records are considered 
to be in the constructive possession of VA, and as such, VA 
has a pre-duty-to-assist requirement to obtain such records.  
See Bell v. Derwinski, 2 Vet.App. 611 (1992) (per curiam).  
We also note that a characterization of the veteran's service 
during this period, or portions thereof, as active duty, 
active duty for training, inactive duty training, or non-duty 
status, is important to the outcome of this claim, since the 
disabilities at issue were both noted to have been incurred 
during this time.  Furthermore, since the veteran's appeal is 
being remanded for the above noted development, the RO may 
wish to make another attempt to locate and obtain the 
veteran's service medical records for the period of July 1984 
to September 1996. 

Accordingly, while we regret the delay in this case, further 
appellate consideration will be deferred, and the veteran's 
claims for service connection for a bilateral hearing 
disorder and a bilateral knee disorder are REMANDED to the RO 
for the following action:

1. The RO should obtain the veteran's NYANG 
personnel records associated with his 
period of service from July 1984 to 
September 1996, from the NPRC in St. 
Louis, or any other appropriate 
repository of such records, to include 
the Adjutant General of New York, in 
order to ascertain the nature of his duty 
status throughout that period, e.g., 
whether (and, if so, precisely when) he 
was on active duty, active duty for 
training, inactive duty training, and/or 
any other type of duty status.  

2. Upon completion of the development of the 
record requested by the Board, and any 
other development deemed appropriate by 
the RO, the RO should again consider the 
veteran's claims for service connection 
for a bilateral hearing disorder and 
bilateral knee disorder.  If the action 
taken remains adverse to the veteran, he 
and his accredited representative should 
be furnished an SSOC concerning all 
evidence added to the record since the 
last SSOC.  Thereafter, the veteran and 
his representative should be given an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (1999).




